Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to communications received January 4, 2022. 
Claim 1 has been amended.
Claims 5, and 7-13 are cancelled. 
Claims 1-4, and 6 are pending and have been examined.
The rejections and arguments are stated below.


Response to Arguments
In response to Applicant’s arguments and amendments pertaining to the 35 U.S.C. 103 rejection, Applicant’s arguments and amendments are moot given the new grounds of rejection necessitated by applicant’s amendments as detailed in the below rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation an Encrypted PIN Pad (EPP) for inputting Personal Identification Numbers (PINs) and encrypting the PINs within the EPP before the PINs are processed on the embedded mother board for the transactions. This limitation appears to be new matter as there is no support for an encrypted pin pad. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (Patent No.: US 6,386,323 B1) in view of Wolfs et al. (Publication No.: US 2012/0239579 A1) in view of the patent to Justin Pike (Patent No.: US 9,552,465 B2) in view of Kaizu et al. (Patent No.: 5,526,615). 

As to Claim 1, Ramachandran teaches a system, comprising: 

(i) a teller kiosk for offering account related transactions (see Figure 38, item 212), comprising: 
a card reader for receiving a customer account information (see Figure 1 item 54); 
a display unit for showing a transaction information (Figure 1, item 50); 
an embedded mother board connected to an ATM network server for executing the transactions and providing a unique transaction code for each transaction, wherein each unique transaction code is encrypted based on a corresponding customer identifier for a given customer of a given transaction and based on a corresponding transaction identifier for the given transaction and each unique transaction code representing a One Time Password (OTP) for completing the given transaction, and (see at least Col. 11, lines 18-32; Col. 12, lines 30-34 – information encoded in the bar code teaches information the transaction code is encrypted with; Col. 12, lines 34-37 – bar code teaches transaction code; and Col. 14, lines 25-39); and 
a printer for printing receipts (Figure 1 item 56) for the transactions, each receipt including a unique transaction code for a particular (Figures 30 & 31) transaction and a particular customer of that particular transaction (see at least Col. 11, lines 58-67); 

(ii) at least one wall physically separating the teller kiosk from cash dispenser terminals (see at least Figure 1 item 12); 
wherein the teller kiosk is built into an outer wall of the system and each cash dispenser terminal is placed inside a walled room of the system (see at least Figure 1 – 20 and 28 are cash dispenser and a wall is silently disclosed as the cash dispenser is attached to the wall); and 
(iv) the cash dispenser terminals connected to the ATM network server for offering cash related transactions, wherein each of the cash dispenser terminals are physically separated from the teller kiosk by at least one wall, and the cash dispenser terminals configured to communicate with the teller kiosk through a transaction network switch over a network and each cash dispenser terminal further configured to receive as input the unique transaction codes, authorize the unique transaction codes over the ATM network server, and dispense cash or accept as a particular deposit cash or checks in accordance with a specific transaction linked to a particular unique transaction code provided as the input (see at least Figure 1 item 12; Col. 11, lines 18-32; and Col. 14, lines 25-39); and 
the transaction network switch coupled with the ATM network server and configured to control the transactions and to validate: pre-staged cash withdrawals and pre-staged deposits conducted by the teller kiosk and represented in the unique transaction codes on the receipts, and to validate: cash dispensing, cash depositing, and check 
wherein the system requires reduced power consumption to operate by only providing cooling for the cash dispenser terminals and not providing cooling for the teller kiosk (see at least Figure 1 – the ATM is located on the inside of the station (known to be air conditioned) and the gas pump is on the outside (known to be not air conditioned)). 
Although Ramachandran substantially teaches the invention of Claim 1, it does not explicitly teach wherein each unique transaction code is transmitted to a given mobile device operated by the given customer associated with the given transaction; an Encrypted PIN Pad (EPP) for inputting Personal Identification Numbers (PINs) and encrypting the PINs within the EPP before the PINs are processed on the embedded mother board for the transactions; and (iii) a separation wall between each cash dispenser terminal to maintain privacy during the transactions. Wolfs does teach wherein each unique transaction code is transmitted to a given mobile device operated by the given customer associated with the given transaction (Figure 4A, and Paragraph [0098] – “At block 432, FI 20 generates a one-time AA transaction key and a PIN, which are stored in one or more data storage device 26.  The AA transaction key can be a random alpha numeric string that is appended to a prefix that identifies the financial institution that generated the transaction key.  As will be understood by one skilled in the art, the random portion of the AA transaction key may be generated by a random number generator.”). It would have been obvious to one of ordinary skill in the art at the time of the invention as filed to apply this known method of authentication of Wolfs to the ATM transaction of Ramachandran and the results would have been predictable to one of ordinary skill in the art. 
Pike teaches an Encrypted PIN Pad (EPP) for inputting Personal Identification Numbers (PINs) and encrypting the PINs within the EPP before the PINs are processed on the embedded mother board for the transactions (see at least Col. 18, lines 3-21). It would have been obvious to one of ordinary skill in the art at the time of the invention as filed to apply this known method of encryption of Pike to the ATM transaction of Ramachandran and the PIN entry and authentication of Wolfs and the results would have been predictable to one of ordinary skill in the art. 
Kaizu teaches (iii) a separation wall between each cash dispenser terminal to maintain privacy during the transactions (Figure 1 – see below).  It would have been obvious to one of ordinary skill in the art at the time the invention as filed to apply the privacy technology of Kaizu to the ATM transactions of Ramachandran, and the security features of Pike and Wolfs and the results would have been predictable to one of ordinary skill in the art.


    PNG
    media_image1.png
    811
    915
    media_image1.png
    Greyscale



As to Claim 2, Ramachandran teaches wherein the display unit of the teller kiosk comprises a touch screen panel for receiving customer inputs required for the transactions (see at least Figure 1 – item 50, Col. 8, lines 30-41, and Col. 11, lines 10-14).

As to Claim 3, Ramachandran teaches wherein the teller kiosk comprises a key pad for receiving customer inputs required for the transactions (see at least Figure 1 – item 50, and Col. 8, lines 30-41).

As to Claim 4, Ramachandran teaches wherein the teller kiosk is installed on one or more outer walls (see at least Figure 1 – 20 and 28 are cash dispenser and a wall is silently disclosed as the cash dispenser is attached to the wall).

As to Claim 6, Ramachandran teaches wherein the teller kiosk comprises an IVR terminal for offering the transactions by voice calling (see at least Col. 11, lines 10-14).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRENE S KANG/Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022



/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 14, 2022